DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1310” has been used to designate both the “air passage channel (¶34) and “through hole” (¶¶51, 57, 58, 59, 67).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a water absorbing roller member” of claim 5. The limitation uses the generic placeholder “member” and has the function of water absorbing. The specification ¶43-44 give the structure of: configured from rolling or folding a predetermined water absorbing material to form a substantially tubular structure; arranged to absorb a predetermined amount of water from the water storage compartment while allowing a predetermined amount of air to pass therethrough; configured from water absorbing fabric material or water-absorbing paper material and a plurality of meshes for allowing air to pass through; a plurality of reinforcing frames mounted on two ends respectively for reinforcing a structural integrity thereof and for facilitating mounting on the water tank; a plurality of connecting shafts extended from the reinforcing frames respectively, driven to rotate about the connecting shafts; each of the reinforcing frames having at least one ventilating hole for facilitating air ventilation and passage of air from the air outlet to the water storage compartment when the guiding roller is operated to mix air with water; the water absorbing roller member and the reinforcing frames having a substantially circular cross-sectional shape when viewed from the side; wherein a diameter of each of the reinforcing frame is larger than that of the water absorbing roller member, the difference in diameters between the water absorbing roller member and the reinforcing frames is greater than 0.5mm.
“a driving mechanism” of claim 7. The limitation uses the generic placeholder “mechanism” and has the function of driving. The specification ¶45 give the structure of: comprising a driving motor 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a fan unit … for drawing air” in claim 1. The term “fan” has sufficient structure.
“an air guiding arrangement” in claim. The limitation is modified by sufficient structure in the guiding roller and partitioning assembly.
“a partitioning assembly” in claim 1. The limitation is modified by sufficient structure in the substantially enclosing the water storage compartment and defining at least one air slot and air passage channel.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 recites “at least one air slot” and then further recites “said air slot”. The limitation is confusing because initially the number of air slots may be any non-zero number (i.e. at least one), while the further recitation limits the number of air slots to one (i.e. said air slot).
Claim 1 recites “said mist being arranged to pass through said partitioning assembly through said air passage channel and said fan unit, and eventually discharged out of said main housing through said air outlet.” The limitation is confusing if the partitioning assembly comprises the fan unit (where the mist passes through the partitioning assembly through both the air passage channel and the fan unit) or if the partitioning assembly and the fan unit are separate features (where the mist passes through the partitioning assembly through the air passage channel and then after passing though the partitioning assembly then passes through the fan unit). For examination purposes, the fan unit is not interpreted to by a part of the partitioning assembly.
Claim 4 recites “wherein said fan unit further comprise” which should recite “wherein said fan unit further comprises”.
Claim 4 recites “a sealing member mounted on said tubular frame member which substantially conceal said fan motor in said securing slot” which should recite “a sealing member mounted on said tubular frame member which substantially conceals said fan motor in said securing slot” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 limitation “and eventually discharged out” is unclear what structural limitations are imparted by the term “eventually”.
Claims 2-20 depend upon claim 1. 
Regarding claim 8, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. US 2015/0115482 (hereafter Jang).

Regarding claim 1, Jang teaches a humidifier, comprising:
a main housing (10/12 in Fig 2) having an air inlet (P1 in Fig 11), an air outlet (105 in Fig 11), a receiving cavity (cavity within 10/12 in Fig 2), and a water storage compartment (14) for storing a predetermined amount of water (¶23);
a fan unit (20 in Fig 2, comprising motor 210 in Fig 11) supported in said main housing for drawing air to flow from said air inlet to said air outlet (¶23); and
an air guiding arrangement, which comprises:
a guiding roller (roller comprising shaft 320 in Fig 6) rotatably supported in said water storage compartment of said main housing (¶69-70); and
a partitioning assembly (16) supported in said receiving cavity of said main housing at a position adjacent to said guiding roller to substantially enclose said water storage compartment (as shown in Figs 2 and 11), said partitioning assembly defining at least one air slot (labelled below) and an air passage channel (labelled below), wherein when said fan unit and said guiding roller are driven to rotate (¶¶23, 70), air is drawn from said air inlet and guided to pass through said air slot to reach said water storage compartment for effectively mixing with said water in said water storage compartment to form a predetermined amount of mist (as shown by flow arrows in Fig 11), said mist being arranged to pass through said partitioning assembly through said air passage channel and said fan unit, and eventually discharged out of said main housing through said air outlet (as shown by flow arrows in Fig 11).
[AltContent: arrow][AltContent: textbox (Air slot)][AltContent: textbox (Air slot)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Jang teaches all the limitations of claim 1. Jang further teaches wherein said fan unit (20) is mounted at a position above said partitioning assembly (as shown in Fig 11), and comprises a main frame (frame comprising 202) having a mounting cavity (cavity under the main frame housing blades 219), a supporting frame mounted (frame portion under main frame and bounding blades 219) in said mounting cavity, a plurality of fan blades (219) received in said mounting cavity, a fan motor (210) mounted on said supporting frame and coupled to said fan blades for driving said fan blades to rotate about a longitudinal axis of said main housing (as shown in Figs 4 and 11).
[AltContent: arrow][AltContent: textbox (Supporting frame)][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Main frame)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 3, Jang teaches all the limitations of claim 2. Jang further teaches wherein said supporting frame has a tubular frame member (labelled below) defining a securing slot (labelled below) therein for accommodating and supporting said fan motor, said supporting frame further having a plurality of guider panels (labelled below) spacedly provided on said tubular frame member for forming a corresponding number of air conduits between each two guiding panels, said air conduits communicating with said air outlet (as shown in Fig 11).
[AltContent: textbox (Tubular frame member)][AltContent: textbox (Securing slot)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular frame member)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 4, Jang teaches all the limitations of claim 3. Jang further teaches wherein said fan unit further comprise a sealing member (labelled below) mounted on said tubular frame member which substantially conceal said fan motor in said securing slot (as shown in Fig 11).
[AltContent: textbox (Sealing member)][AltContent: textbox (member)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Allowable Subject Matter
Claim 5-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art is Jang et al. US 2015/0115482. Jang teaches the humidifier having a fan unit, guiding roller, and partitioning assembly. Jang does not teach wherein said guiding roller of said air guiding arrangement comprises a water absorbing roller member rotatably mounted in said water storage compartment, said water absorbing roller member being configured from rolling a predetermined water absorbing material having a plurality of meshes to form a substantially tubular structure. No prior art, alone or in combination, teaches all the limitations of claim 5.
Claims 6-20 depend upon claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776